Hurt, Judge.
This is a conviction for theft of a horse, the property of L. Schwartz. The horse was taken in Uvalde county, carried to San Antonio, and sold by defendant to J. W. Bennett. The State’s case was recent possession, with conflicting explanations by defendant, and sale by him to Bennett.
That part of the charge relating to a bill of sale has been held by this court, in several cases, to be erroneous. The learned judge’s observations on a presumptive case, and the burden of proof are far from being the law of this State. His honpr below charged the jury that “the sale of a stolen horse by a thief is not required to be evidenced by a bill of sale in order to his being criminally prosecuted for the theft of the horse.” (Italics ours.) Counsel for appellant insisted that, as the proof showed that the defendant had executed to Bennett a bill of sale to the horse, that no proof of a sale could be made save by the bill of sale. The above charge has reference to this matter.
Now, while the proposition assumed by the court may be true, yet the language used was a most fearful outrage to the rights of defendant. This charge assumes, first, that the horse was stolen; second, that defendant was the thief, and hence the case was closed, and that, too, .most evidently against defendant.
The judgment is reversed and the cause remanded.

Reversed and remanded.